IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00034-CV

                   IN THE INTEREST OF E.M.D., A CHILD



                          From the 361st District Court
                              Brazos County, Texas
                       Trial Court No. 08-002283-CVD-361


                           ABATEMENT ORDER


      On April 21, 2020, this Court ordered Appellant to respond to questions

concerning this Court’s jurisdiction and questions concerning the record. Appellant filed

a response on September 15, 2020 addressing the questions of jurisdiction. The response

indicated Appellant would make further requests concerning the record. This Court has

not received any further correspondence from Appellant concerning the status of the

record. Accordingly, we abate this appeal to the trial court for a determination on the

following questions concerning the record:
          1. Whether there is a record from the pretrial hearing on December 7, 2018 on

             Respondent’s Motion to Quash and the statute of providing that record to this

             Court.

          2. Whether there are logs from the record of the December 17, 2018 as required

             by TEX. R. APP. P. 13.2.

          3. Whether Appellant is indigent and entitled to proceed without payment of

             costs as detailed in TEX. R. APP. P. 20. If it is determined that Appellant is

             indigent, will a transcription of the electronic recording relevant to the issues

             on appeal be provided as required by TEX. R. APP. P. 38.5.

          We abate this appeal to the trial court to conduct any necessary hearings within 30

days of the date of this Order pursuant to Texas Rule of Appellate Procedure 38.8(b)(2)

and (3). TEX. R. APP. P. 38.8(b)(2), (3). The supplemental clerk’s and reporter’s records

required by the rule, if any, are ordered to be filed within 45 days of the date of this Order.

See id.

                                                   PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal abated
Order issued and filed October 21, 2020
Do not publish




In the Interest of E.M.D.                                                                Page 2